Citation Nr: 1004359	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1991.  
He is also shown to have participated in Operation Desert 
Shield/Storm in Southwest Asia from January to April 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge from the RO in a videoconference hearing in November 
2008.  

In December 2008, the Board remanded the matter for 
additional development of the record.  


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy while serving in Operation Desert Shield/Storm.  

2.  The Veteran is not shown to have manifested complaints 
or findings referable to an innocently acquired psychiatric 
disorder in service or earlier than 2003 when he first 
received an assessment of PTSD at a Vet Center.  

3.  The Veteran currently is not shown to have a diagnosis 
of PTSD due to a verified stressor or any potentially 
verifiable stressor during his period of active service.  


CONCLUSION OF LAW

The Veteran does not have innocently acquired psychiatric 
disability to include PTSD that was incurred in or 
aggravated by active service; nor may a psychosis be 
presumed to have been.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case- by-case basis.  See VAOPGCPREC 12-99 (October 18, 
1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that 
he experienced such attacks personally.  A stressor need not 
be corroborated in every detail.  Souza v. Brown, 10 Vet. 
App. 307, 311 (1997).  

In this case, the Veteran is not shown to have had combat 
with the enemy while serving in Operation Desert 
Shield/Storm.  A careful review of the Veteran's service 
department records and his DD Form 214 shows that he served 
as a logistics embarkation specialist.  

Because the service personnel records, including DD Form 
214, do not show his receipt of combat-specific citations or 
awards or other evidence establishing that the Veteran 
participated in combat with the enemy, a claimed stressor 
must be corroborated in order to establish service 
connection for PTSD.

A psychiatric assessment completed by the Vet Center in June 
2003 includes a diagnosis of chronic PTSD.  The readjustment 
counseling therapist noted that the Veteran's symptoms had a 
severe impact on his social, occupational and familial areas 
of life.  

The report mentioned various military stressors, including 
witnessing many dead body and body parts in Kuwait, 
maneuvering around cluster bombs, getting stuck in a mine 
field, involvement in gas attacks without a gas mask, and 
seeing dead animals.  

A September 2003 letter from the Veteran described his 
stressors, essentially those noted as part of the June 2003 
Vet Center report.  The Veteran's accounts, like those in 
the medical record, did not include sufficient details to 
facilitate verification.  

Following a VA examination in June 2004, the examining 
psychiatrist found that no acute psychiatric disorder was 
present.  He added that the Veteran did not meet the 
criteria for PTSD and had no indication of clinical 
psychopathology.  

The examiner, a psychiatrist, added that the Veteran had 
recurring nightmares of events that never happened, did not 
exhibit significant avoidance behavior, did have some 
problems sleeping but worked the night shift, did not have 
significant problems with excessive rage or irritability and 
did not have clinically significant hypervigilant symptoms 
other than feeling a little bit uncomfortable in crowds.  

Finally, the VA examiner found that the Veteran had wartime 
experiences that were severe enough to warrant "chronic and 
enduring" posttraumatic symptoms.  

Although the evidence shows that he performed active duty in 
the Persian Gulf during Operation Desert Shield/Storm, it 
does not sufficiently support a conclusion that he 
personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence or assertions that the 
alleged stressor actually occurred to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

Accordingly, on this record, the Board that the evidence 
preponderates against the claim in showing that the Veteran 
has no service indicators consistent with combat in service 
or presented an account of specific stressors to support 
that diagnosis.  Thus, a key element of the claim based on 
direct-causation basis (see 38 C.F.R. § 3.304(f)) is 
missing.  

Further, there is no competent evidence linking any 
innocently acquired psychiatric illness to any event or 
incident of the Veteran's service, precluding a grant of 
service connection for a psychiatric disorder generally (as 
opposed to PTSD specifically).  The recently submitted lay 
statements in and of themselves are not competent evidence 
for the purpose of establishing that the Veteran currently 
suffers from an innocently acquired psychiatric disorder due 
to events or incidents of his service.  

Because the Veteran did not engage in combat with the enemy 
or present sufficient evidence to permit verification or 
corroboration of a specific stressor to which a diagnosis of 
PTSD can be linked, the claim of service connection must be 
denied on this record.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in April 2007 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will 
attempt to obtain, and notice of the appropriate disability 
rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist.  VA conducted an 
examination.  Pursuant to the Board's December 2008 remand, 
VA again notified the Veteran in January 2009 of the types 
of information he would need to provide in order for VA to 
attempt to corroborate his claimed stressors.  

However, the Veteran did not respond to VA's January 2009 
request for additional evidence.  The U.S. Court of Appeals 
for Veteran's Claims (Court) has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, due 
to the Veteran's failure to respond, VA was unable to 
conduct additional development.  

Absent additional probative information from the Veteran to 
further identify stressor events to support a current 
diagnosis of PTSD, further development to include affording 
the Veteran another VA examination would serve no useful 
purpose in deciding this appeal.  

This is due to the fact that the earlier VA examination by a 
psychiatrist found no evidence of current psychopathology or 
any sufficiently distressing stressor events that would 
support a diagnosis of PTSD.  

Moreover, in weighing the evidence, the opinion of the VA 
psychiatrist in examining the Veteran and addressing the 
sufficiency of his claimed stressors to support the 
diagnosis of PTSD is uncontroverted and must be viewed as 
controlling in this case.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


